In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Collins, J.), dated March 2, 1995, which, upon granting the defendants’ motion made at the close of the plaintiff’s case for judgment as a matter of law based upon the plaintiff’s failure to make out a prima facie case, is in favor of the defendants and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly granted the defendants’ motion for judgment as a matter of law due to the plaintiff’s failure to establish a prima facie case. Based upon the evidence adduced by the plaintiff at trial, there is no rational process by which a jury could have *328found for the plaintiff and against the defendants (see, CPLR 4401; Kleinmunz v Katz, 190 AD2d 657). The plaintiff’s failure to come forward with evidence of negligence and causation required the court to grant the defendants’ motion for judgment as a matter of law. Balletta, J. P., O’Brien, Ritter and Altman, JJ., concur.